Fourth Court of Appeals
                                San Antonio, Texas

                                      JUDGMENT
                                   No. 04-19-00166-CV

                                  Bernardino FRAUSTO,
                                        Appellant

                                             v.

                                 RC INDUSTRIES LLC,
                                       Appellee

                  From the 81st Judicial District Court, Frio County, Texas
                             Trial Court No. 17-09-00301CVF
                        Honorable Donna S. Rayes, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF JURISDICTION. We ORDER that appellee recover all costs it incurred related to this
appeal.

      SIGNED April 22, 2020.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice